 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeck Studios, Inc. and Rick Robinson. Case 9-CA-15315February 19, 1982DECISION AND ORDERBY CHAIRMAN VAN D1 WATEFR ANDMEMBERS FANNING AND ZIMMERMANOn April 28, 1981, Administrative Law JudgeRobert T. Wallace issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,tand conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified herein.We agree with the Administrative Law Judgethat Robinson's May 2 discharge violated Section8(a)(3) of the Act. However, we decline to adopthis further findings concerning the July 21 recall ofRobinson and his subsequent "constructive dis-charge" and find that the issues raised by theseevents should be resolved at the compliance stageof this proceeding.We agree with Respondent that Robinson's rein-statement and later termination were neither al-leged in the complaint as unfair labor practices norfully litigated. The complaint alleges that Respond-ent discharged Robinson on May 2, 1980, in viola-tion of Section 8(a)(3) and (1). At the hearing,when counsel for the General Counsel began ques-tioning Robinson about events after May 2, Re-spondent objected on the ground that those eventsare not within the scope of the complaint. Counselfor the General Counsel responded that he waseliciting testimony concerning the recall and subse-quent quit to show Respondent's union animus, Re-spondent's knowledge that Robinson was the"union instigator," and Respondent's continuinghostility towards Robinson. At no time did counselfor the General Counsel move to amend the com-plaint to include these events as additional viola-I Respondcni has exceptcd 1I certainl credibility Findings made bh IheAdminiItralivu e l a Judge It is the IBoard'. etahlished piilicy ot( tooverrule an admiisrati i e la w JudIgeC rex I utl l, itih " rpccl to crCdli-bility unless Ihe clear prcpindrnllu cc ,1t all oft Ic rcl\evai C\evidnce co n-vinces us Ihal the reso lutiuon. arc incorrect Staurdird DI)i al Hal I'ProducInc., 91 Nl RB 544 (Iqs5t) cenld 18X I 2d 362 (3d Cir 1951) We havecarefully examinecd tlh rccl rd afid find no haxis fir r.ecrwig his fil. dinig260 NLRB No. 44tions. Respondent limited its questioning concern-ing these postdischarge events to the issue of its al-leged knowledge of Robinson's union activities. Inaddition, in his brief to the Administrative LawJudge, counsel for the General Counsel did notcontend that Robinson's recall was not valid orthat the August 20 quit constituted a constructivedischarge.In these circumstances, we find that the recalland constructive discharge issues were not fullylitigated and that the record as it stands does notsupport the Administrative Law Judge's findings.However, to the extent Robinson's recall was validfor purposes of tolling backpay, such matter relatesto the proper remedy and its resolution is properlya matter for the compliance stage of this proceed-ing. We shall modify the Order accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Beck Studios, Inc., Cincinnati, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following as paragraph 2(a):"(a) To the extent it has not done so, offer RickRobinson immediate and full reinstatement to hisformer job or, if his job no longer exists, to a sub-stantially equivalent position, without prejudice tohis seniority or other rights and privileges, andmake him whole, with interest, for any loss ofearnings or benefits in the manner set forth in 'TheRemedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoT 1ICi To EMPIl'.OY. iSPOSITED BY OR)tIR OF I HINATI IONAI. LABOR RI:I.ATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated Federal Law bydischarging an employee for supporting a unionand by otherwise interfering with our employees'right to join and support a union, we notify youthat:WI wlt.l. NOIT discharge or otherwise dis-criminate against our employees because oftheir union activities.292 HECK STUDIOS, INCWE Wil I NOT threaten employees with lay-offs, and loss of wages and benefits for sup-porting United Brotherhood of Carpenters andJoiners of America, AFL-CIO. or any otherunion.WI. wit.l. NOI interrogate our employeesabout their support for activities on behalf ofany union.WE wit .NOI create impressions of surveil-lance of our employees by informing them thatthe Company knows of their activities onbehalf of any union.WE Wi.L. NOI imply that union membershipwill be futile or (in the event we choose toagree to union-security provisions in a collec-tive-bargaining agreement) that we would dis-charge employees for nonmembership in theunion even if we had reason to believe thatsuch membership was not available to them onthe same terms and conditions generally avail-able to other members, or that membershipwas denied or terminated for reasons otherthan their failure to tender the periodic duesand initiation fees uniformly required as a con-dition of acquiring or retaining membership.WtI wII.l. NO-I in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WF WIt i, to the extent we have not alreadydone so, offer full reinstatement to Rick Rob-inson and wE wii .make him whole for anyloss of earnings he may have suffered as aresult of our discrimination against him, withinterest.BECK STUDIOS, INC.DECISIONS'!ATLFNMNTI oF: rHi CASEROBER-r T. WAI I ACE, Administrative Law Judge:This case was heard at Cincinnati, Ohio, on February 2and 3, 1981. The charge was filed by Rick Robinson onMay 12, 1980, and the complaint was issued on June 19,1980. The primary issues are whether Beck Studios, Inc.(herein called Respondent), (a) unlawfully interrogated,threatened, and otherwise discouraged employees duringa union organizing drive, and (b) discriminatorily dis-charged Robinson in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended. Re-spondent filed an answer to the complaint in which itdenied commission of the alleged unfair labor practices.'In its answer Respondent admits that It is an employer engaged incommerce within the meaning (of Sec 2(6) and (7) eof Ihe Act and meetsthe Board's applicable discretionars jurisdiclional slandardUpon the entire record, and having considered thepost-hearing briefs submitted by the General Counsel andRespondent, I make the following:FINI)IN(iS I FA( IA. The EidetnccRespondent has a facility in Cincinnati. where it fabri-cates, repairs, and stores stage equipment (including cur-tains, tracks, rigging, and lighting devices) and it installsthose items principally at school theaters in an area em-bracing Indiana, Ohio. Kentucky, and West Virginia.L udlow is president of the Company and his wife isbookkeeper.As of April 28, 1980, the relevant unit employeesherein consisted of five men Fisher was the most senior(12 years), with Baker being next in line (5 years). Theywere Respondent's primary riggers. Behind them wereyounger men named Hare (1 year), Jones (a co-op stu-dent employed for approximately 6 months between se-mesters), and the Charging Party, Robinson. While bothHare and Jones did some rigging. their primary jobs, re-speclisely. were drafting (Hare) and light (Jones).Robinson was hired as a part-time employee on De-cember 17. 1979. at the suggestion of his friend Jones. Hehad no prior experience in stage work and his first as-signmientl was to help Jones build shelves to accommo-date a large quantity of rental curtains. Like Hare andJones, his wage was 54 per hour. About 2 weeks later,Robinson was placed on a 40-hour workweek and wasassured that his job would last at least through thespring, thereby enabling him to obtain enough money tofix his jeep.In early February,2Ludlow told Jones and Robinsonthat he wanted them to get experience in outside riggingbecause he anticipated a lot of counterweight jobs in thespring and winter; and on several occasions they workedas outside helpers.When not on outside rigging assignments all employ-ees in the unit worked in the shop doing such things asfabricating parts and pipe, grommeting curtains, workingon "carriers," and making "pockets"; anid nearly all ofthat time was productive in the sense that it could bebilled to a particular upcoming job. In addition, employ-ees were expected to charge to "clean-up" that portionof their in-shop time not billable to any particular ac-count. In actual practice, a thorough cleaning of theshop could be accomplished by one man in 8 hoursduring the course of a week, or in 2 or 3 hours if thework was performed without interruption. Slack periodsmost often recur each year during the lull in school the-ater activity after Easter pageants in mid-April to justbefore graduations in late May or early June. Layoffshave occurred in past years, but Respondent has pro-vided no data as to frequency or duration.On February 19, union authorization cards providedby Hare were signed by all employees in the unit, exceptFisher, and a petition was filed with the Board for certi-fication of United Brotherhood of Carpenters and JoinersAll Cal es Clted hetreillir .ari in 11 ] () N unless other*ise stilled29.1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof America, AFL-CIO (a labor union within the mean-ing of Section 2(5) of the Act), as presentative of em-ployees within the unit; and, thereafter, an election wasscheduled for April 28. A union organizer (Guinther)was available to and was consulted by employees at allstages of the organizing campaign.Ludlow strenuously resisted that effort in a series offive letters prepared by his attorney. These were issuedto each employee between March 28 and April 21. Thecontents of the letters will be discussed later in this Deci-sion. Also, on April 24, all employees in the unit, withLudlow present, were addressed by the attorney in theplant drafting room. In essence, he reiterated matterscontained in the letters.On April 25, Hare, Jones, and Robinson initiated ameeting with Ludlow in order to make "a deal." Thethree employees agreed to vote against unionization inreturn for a $2-an-hour raise and other benefits. Accord-ing to Robinson, Ludlow "kind of liked the idea ...[but] said he couldn't really promise us anything becauseof the union." The latter observation, admitted byLudlow, does not imply an offer of increased wages andbenefits as alleged in the complaint. Rather, it expresslynegates such intent.The election was held on the morning of April 28.Hare served as union observer and Fisher as observer forRespondent. The employees voted for union representa-tion 4-to- 1.About an hour after the vote, Hare was in the officewith Fisher and Ludlow. The latter, according to Hare,stated that as of that time there would be no more over-time for anyone other than Fisher;4and he named Fisheras supervisor with power to hire and fire. Hare also re-counts a conversation in the office on February 19 (justafter the petition for certification was filed) whereinLudlow asked him if he had signed an authorizationcard. He responded "no," and Ludlow replied that hethought Fisher, Baker, and Robinson had signed. Fur-ther, Hare states that on the same day (February 19) heoverheard Ludlow say in a telephone conversation thathe "was fairly busy and didn't see any sign of reces-sion."' Ludlow was not questioned in regard to thelatter comment, but he specifically denies ever sayingthat there would be no more overtime or ever convers-ing with employees concerning authorization cards. Hareis no longer employed by Respondent, having voluntar-ily resigned in June. For reasons stated later, I creditHare.Robinson states that, prior to February 19, he regular-ly received 2 to 8 hours overtime per week and that hes The union was certified as the bargaining representative of the em-ployees on May 6, 1980, and shortly thereafter Hare was selected asunion steward.4 On cross-examination, Hare acknowledged that during 2 consecutiveweeks in May he received overtime of 2 and 2-1/2 hours, respectivelyFurther Respondent's contemporaneously maintained daily records(which I credit) show that during 2 of 17 weeks prior to the election hehad overtime of 4 and 5-1/2 hours, respectively; and in each of 5 otherweeks during that period he had overtime but not in excess of 2 hours inany I week.s There is no evidence that Respondent. on or about February 19, im-plied that if the union were successful it would terminate its business op-erations, as alleged in the complaintreceived none thereafter.6Respondent's records, howev-er, indicate that he received a total 2 hours' overtimeduring the months of January and February, 8 hours'overtime in March, and 4 hours in April. As notedabove, I find the records reliable.Jones recalls a conversation with Ludlow while theywere alone driving to a prospective jobsite sometime inApril, but prior to the election. According to Jones,Ludlow said: "If the union was voted in and he had topay everybody $8 to $10 an hour, he couldn't afford it..and he would have to lay someone off. ..and thatsomeone would be Rick [Robinson]." Ludlow deniesmaking those statements. On January 18, Jones wasabout to take a leave of absence to attend school and atthat time he asserts that Ludlow assured him that busi-ness was good and that there would be some big jobs onhis expected return to work on March 31.7Jones in factreturned at that time and continued working throughJune 13 when he quit.8On April 30 and again on May 2 Ludlow approachedRobinson and told him that he was being laid off tempo-rarily effective May 2 because of lack of work, that "weliked him," and that he would be recalled when businesspicked up. At that time Robinson did not expect ever tobe recalled.Ludlow stated that he had no prior knowledge of anyspecific involvement of Robinson with the Union.9Also,he claims to have been unaware (prior to this hearing) ofthe identity of anyone signing an authorization card.Time allocation sheets prepared by employees providesome support to Ludlow's contention that a businessslump occurred in late April and extended through mid-June. Thus, Robinson logged 16 hours of cleanup timeduring the week ending April 18; and during a 4-weekperiod ending June 13, the combined weekly cleanuptime of Hare and Jones was 24, 53, 22, and 32 hours, re-spectively. Additional nonproductive shop time mayhave been incurred by Hare and Jones doing the 4-weekperiod but Respondent's data is imprecise in that regard.As noted, the charge which led to the institution ofthis proceeding was filed with the Board on May 12, andthe complaint was isused on June 19.In a certified letter dated July 14, Robinson was re-called to work effective July 21. He reported on thats On cross-examination, Robinson conceded, as per an earlier affidavit,that he had been offered overtime once after February 19 but turned itdo"wn.7 Although I credit Jones in both instances, I find the observationmade en route to the jobsite to be within the bounds of fair comment as astatement of economic fact, i e., that if wages rose to a level he could notafford he would have to lay off his least senior employee, Robinson: andI view Ludlow's comment on January 18 (as well as the similar remarkoverheard by Hare on February 19) as simply voicing an optimistic ex-pectation of prosperity in the months ahead.* Jones had been expected to return to school on June 6 but he re-quested and was permitted an additional week to earn more moneyt' This assertion appears to contradict a statement in an affidavit datedJune 2 wherein Ludlow says, "on occasion during the union campaign,Robinson told the sewing room employees that there was a union meet-ing in that shop that he was going to attend He volunteered this infor-mation to them and they volunteered it to me." On cross-examination, heexplained that he learned of Robinson's attendance at union meeti igsonly indirectly through his wife294 BECK STUDIOS, INC.date and continued to be employed by Respondent untilAugust 20.Just prior to the end of the workday on August 19,Robinson left the shop to talk to a friend. When he re-turned, Mrs. Ludlow reproved him for that absence andhanded him a "pink slip" signed by her husband whichread as follows:Your transportation difficulty on Monday, August18, as a result of which you did not show up forwork must not happen again. This is a very busyperiod for Beck Studios and jobs we have must befinished in most cases before schools open.If you do not show up again on time because oflack of transportation, the company will hire yourreplacement and your employment will be terminat-ed.Robinson did not read the slip. Instead, he assumed it re-ferred to the momentary absence and threw it away.The next day there was a conversation betweenLudlow and Robinson at the shop. Robinson does not re-member the beginning of the conversation. He states thatLudlow "got hot all of a sudden" used, "a lot of dirtywords," told me that I had lied in the written statementof the basis of the charge I filed with the Board, ioandsaid I was the instigator of the union." Robinson contin-ues, "I was getting hot at that time ...I guess he saw Iwanted to really kill him at the moment ...he startedsaying, 'well, if you want to hit me' ...and he startedpushing me in the shoulder ...so i just walked out ...I quit. ..couldn't handle it."Hare, Jones, and Robinson have never been replaced.As of the time of hearing, the only employees in the unitwere Fisher (now supervisor) and Baker.Conclusionary FindingsA. The Election1. Written statementsThe letters circulated by Respondent's president,Ludlow, prior to the election, contain the following as-sertions:(I) If the union is voted in, your wages and benefitswill start at zero ($0O) on a blank piece of paper[letter of March 28] "...if the Union is elected, all of the wage benefitsyou now have could be wiped out. Each of youwould be losers [letter of April 2];'o The statement accompanying the charge was handwritten by theunion organizer (Guinther) and reads, in part, as follows: "[Ludlowl diddischarge me for voting for collective-bargaining representation On nu-merous occasions. Ihe] verbally and in writing threatened to discharge(layoff) when and if the union was voted in. The results .lof the elec-tion] were directly responsible for the May 2. 1980 lay off with no hopeof recall. of me"II This assertion is reiterated in a letter dated April 2 but is attributedtherein to the United States Supreme Court On brief Respondent makesno reference to an) opinion of the Court containing such language, norhave I found any(2) The Union really is after only Terry [Fisher]and Vic [Baker] ...so-if the Union doesn't wantGary [Hare], Rich [Robinson] or Floyd, [Jones], ifthey won't somehow qualify for union membership,the union will require that they be fired. To becomea member of the Carpenters Union, you must pass atest ...we don't think it's fair for the CarpentersUnion to try to take over this Company when themajority of our employees aren't carpenters andwouldn't be acceptable as union Members." [Letterof April 16.]...if for any reason you are suspended by theUnion, your job with the the Company is automati-cally terminated, and ...You absolutely have toobey Union officers, or be tried by the Union andprobably suspended, and get fired from your job.[Letter of April 17.].... the company also does work under non-unionjobs, especially in replacement work. If Beck Stu-dios were to be under a union contract for all thisreplacement type of work at so-called "prevailingrates," it would be impossible to take this replace-ment work [letter of April 21].Taken together and in the context of the letters inwhich they are found, these statements go beyond thebounds of legitimate expression of view, arguments, andopinion and constitute a sustained coercive effort by Re-spondent to inhibit its employees in the exercise of theirprotected right to organize for the purpose of collectivebargaining.As stated in Taylor-Dunn Manufacturing Company, 252NLRB 799, 880 (1981):It is well-established that "bargaining fromground zero" or "bargaining from scratch" state-ments by employer representatives violate Section8(a)(1) of the Act if, in context, they reasonablycould be understood by employees as a threat ofloss of existing benefits and leave employees withthe impression that what they may ultimately re-ceive depends upon what the Union can induce theemployer to restore. On the other hand, such state-ments are not violative of the Act when other com-munications make it clear that any reduction inwages or benefits will occur only as a result of thenormal give and take of negotiations. TRW-UnitedGreenfield Division, 245 NLRB No. 147 (1979);Stumpf Motor Company, Inc., 208 NLRB 431 (1974).Ludlow's remarks in (1) above not only convey an im-pression that collective bargaining, at best, will focus onrestoration of present wage levels and benefits, but alsocontain an explicit threat of actual financial loss ("eachof you would be losers" (emphasis supplied); and neitherin the letters nor elsewhere on this record is there anyindication that those limited prospects would result fromthe normal give and take of collective bargaining ratherthan from an anticipating refusal to bargain on Respond-ent's part. In addition, his statements in (2) above consti-tute an egregious misrepresentation of the law relative to295 I)ECISIONS 0() NATI()NAL I.AIBOR RELATIONS BOARDan employee's rights in the event an employer agrees toa union shop. The clear import of those statements is thatLudlow would be required to fire any employee whofailed to qualify or was otherwise unacceptable for mem-bership in the union when, under the proviso in Section8(a)(3) of the Act, he could act only in the absence ofreasonable ground for believing "that such membershipwas not available to the employee on the same terms andconditions generally applicable to other members, or ..that membership was denied or terminated for reasonsother than the failure of the employees to tender the pe-riodic dues and the initiation fees uniformly required as acondition of acquiring or retaining membership." By fail-ing to advert to those important qualifications, the state-ments create an impression that Respondent "automati-cally" would discharge employees even if the union ad-vanced unlawful reasons for not accepting or suspendingtheir membership. Compare L .4. Kuhle Company, 205NLRB 88, 103 (1973). Further, the assertion in (3) aboveclearly implies loss of work by Respondent and conse-quent adverse impact on employees, thereby constitutinga threat of economic adversity in the event employeessupported unionization. Keister Coal Company, Inc., 247NLRB 375 (1980).2. Oral statements to HareIn light of the strident union animus manifested in theletters and my observation of the demeanor of witnesses,including Ludlow's cautious and, at least on one occa-sion (see fn. 9, supra), less than candid testimony, I findcredible: Hare's account of a conversation on the sameday (February 19) that the petition for a representationelection was filed wherein Ludlow asked him if hadsigned an authorization card and further stated that hethought Fisher, Baker, and Robinson had signed; and onApril 28 wherein Ludlow, just after the election, statedthat there would be no more overtime. 2 I find bothconversations involved unfair labor practices. Theformer because it involved coercive interrogation andcreated an impression of surveillance and the latter be-cause it entailed a patent threat of reprisal.The fact that the unlawful conduct of Ludlow de-scribed under subheadings I and 2, above, failed of itspurpose in that the employees voted for the Union by asubstantial majority is immaterial. The test of interfer-ence, restraint, and coercion under Section 8(a)(1) of theAct does not turn on success or failure. Rather, the de-terminative standard is whether, as here, an employer en-gaged in conduct which reasonably tends to interferewith the free exercise of employee rights under the Act.Hanes Hosiery. Inc., 219 NLRB 338 (1975); Norton Con-crete Company of Longview, Inc., 249 NLRB 1270 (1980).B. Robinson's DischargeRespondent contends that Robinson was laid off onlytemporarily on May 2, and that the layoff had nothing todo with the Union. It argues that he was hired as a tem-' I am advertenl to the finding made earlier in Ihis Decision that tlarein fact received some overtime after April 28, but I do not view that cir-cumstance as inconsistent with my determination that .udlokw made thestatement on April 28.porary employee and given an opportunity to work untilspring, that he had the least seniority, that the layoff oc-curred at an anticipated slack period, and that Robinsonin fact was rehired when business picked up. Finally,citing Wright Line. a Division of Wright Line, Inc., 251NLRB 1083 (1980), it urges that, even if the layoff wereprompted in part by an improper motive, that circum-stance is shown on this record not to have been a sub-stantial or dominating factor because the layoff wouldhave occurred in any event.My review of the record impels me to a different con-clusion, to wit: that Robinson's "layoff' was a discrimi-natory discharge in violation of Section 8(a)(3) of theAct.I recognize and indeed find that Respondent experi-enced an expected cyclical business slump at least duringseveral weeks following Robinson's termination on May2, but in the circumstances of this case I am not persuad-ed that the discharge would have occurred at that timeabsent Robinson's involvement with the Union.Although Robinson was hired on a temporary basis,within 8 weeks he was given an opportunity to train as arigger; and Ludlow viewed him as a regular at least byApril 21 when, in a letter to employees, he stated: "andwithout a union, full year-round employment is availableto each of you, because Beck Studios is able to competefor the smaller nonunion replacement type work." Thefact that a slump already had begun did not deterLudlow from making the statement. Indeed, need formaintaining rigging crews in being during slow periodsappears to arise from the seasonal nature of Respondent'sbusiness. ':Yet 9 days later, and just 2 days after the em-ployees opted for representation by the Union in theApril 28 election, Robinson, the employee perceived byLudlow to be the "instigator of the union,"'4was toldhe would be (and in fact was) "laid off' on 2 days'notice.In those circumstances, I do not accept Respondent'sasserted reason for the "lay off." I view it as entirelypretextual. See Wright Line, supra. Instead, I find thatRobinson was discharged in retaliation and also for thepurpose of conveying a chilling message to other em-ployees who had voted for unionization. Further, I donot regard the formal recall of Robinson in July, after is-suance of the complaint in this proceeding, to have beendue to any motive other than a desire to obscure or miti-gate the effect of the unlawful discharge; and I find thatthe termination following that recall was an unlawfulconstructive discharge arising from and constituting acontinuation of the discrimination earlier exercisedagainst Robinson. See, generally, INL.R.B. v. Fain Mill-ing Co., 360 U.S., 303--304 (1959).CONCLUSIONS OF LAW1. By threatening employees that union representationwould be futile and would result in loss of wages (in-I': 1n any eseni, Respondent did not provide any data concerning thefrequency and duration of any past layoffs. Instead. the record containsonly general statements that layoffs had occurred and were "normal"' I.udlo\w did not deny making this comment (or that he pushed Rob-inson) during postdischarge inlcident recounted by Robinson296 BECK STUDIOS, INC.cluding overtime) and other benefits by implying (in theevent it chose to agree to union-security provisions in acollective-bargaining agreement) that it would dischargeemployees for nonmembership in the Union even if ithad reason to believe that such membership was notavailable to them on the same terms and conditions gen-erally available to other members, or that membershipwas denied or terminated for reasons other than theirfailure to tender the periodic dues and initiation fees uni-formly required as a condition of acquiring or retainingmembership, by coercively interrogating an employeeconcerning support for the Union, and by creating an im-pression that employees' union activities were being keptunder surveillance, Respondent violated Section 8(a)(l)of the Act.2. By terminating the employment of Rick Robinsonbecause of his support for the Union, and for the purposealso of discouraging the union activities of other cmploy-ees, Respondent violated Section 8(a)(1) and (3) of theAct.3. The unfair labor practices found herein affect coll-merce within the meaning of Section 2(6) and (7) of theAct.Titi Ri vit i)Having found that Respondent had committed certainunfair labor practices, I find it necessary' to order the Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.The Respondent having discriminatorily discharged anemployee, I find it necessary to order it to offer RickRobinson immediate and full reinstatement with backpaycomputed on a quarterly basis in the manner provided inF. W. Woolworth Compuan, 90 NLRB 289 (1950), wsithinterest as prescribed in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, IsLs Plumbing & fleat-ing Co., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER"'The Respondent, Beck Studios, Inc., Cincinnati, Ohio,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstany employees for supporting United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or anyother labor organization.(b) Threatening employees with layoff, loss of wagesand benefits, or otherwise discriminating against any em-i In Ihe event no exceptions are filed as provsided hs Sec. 102 4f ofthe Rules and Regulationrs of the National Lahor Rclations Board, thefindings, conclusions, and recommended Order here in shall, as pro ildedin Sec 102 48 of the Rules and Regulliostill, he idopied hsIhe Board .nidbecome its findings, conclusiols., anrd )rder. and all ohlectlon, thi rutyshall he deemed usalsed for all purposcuployees because they have engaged in protected activi-ties.(c) Implying (in the event it chose to agree to union-security provisions in a collective-bargaining agreement)that it would discharge employees for nonmembership inthe union even if it had reason to believe that such mem-bership was not available to them on the same terms andconditions generally available to other members, or thatmembership was denied or terminated for reasons otherthan their failure to tender the periodic dues and initi-ation fees uniformly required as a condition of acquiringor retaining membership.(d) Coercively interrogating employees about union in-volvement.(e) Creating impressions of surveillance of employees'union activities.(f) Implying that union representation will be futile.(g) In any like or related manner interfering with, re-straining. or ceorcing employees in the exercise of rightsguaranteed them by the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Rick Robinson immediate and full reinstate-ment to his former job or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole, with interest, for any loss of earnings or benefitsin the manner set forth in the section of the Decision en-titled "The Remedy."(b) Preserve and. upon request, make available to theBoard or its agents, for examination or copying, all pay-roll records and reports, and all other records necessaryfor determination of the amounts owing under the termsof this Order.(c) Post at its place of business in Cincinnati, Ohio.copies of the attached notice marked "Appendix."16Copies of said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof. and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent's authorized representativeto insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.I[I IS i I RiIR ORI)t RiI) that the complaint be dis-missed insofar as it alleges violation of the Act not spe-cifically found"i In Ihe e-rcnt thil this ()rder is enforced h) ;1 Judgment of aiI tinledStale,, Court if Appeal,. lt h u ord, in Ihe nriiOce reading "Posted hs()rder of Ith Natilolla I lthor Relatlions tlo.ard" hltall reod "'posted t'ursu-antl o i Judgltetlt ,I' li t1 ' ttnl'l Slites (Court of Appeta' l* Ftilrclng .at()rder of the Niationarl I aior Rcl'lii BI ]oard "297